Filed 8/30/13 P. v. Vang CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                    (Sacramento)
                                                            ----



THE PEOPLE,                                                                             C072408

                   Plaintiff and Respondent,                                (Super. Ct. No. 12F04298)

         v.

LUE VANG,

                   Defendant and Appellant.




         This is an appeal pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende). In
accordance with People v. Kelly (2006) 40 Cal.4th 106, 110, we will provide a summary
of the offenses and the proceedings in the trial court.

         During an argument on June 22, 2012, defendant Lue Vang held the victim at
knifepoint in the home they shared with their two children. Defendant pushed the victim
to the floor two times, causing her to suffer pain.



                                                             1
       A jury convicted defendant of false imprisonment by violence, menace, fraud and
deceit (Pen. Code, § 236—count two) with personal use of a deadly and dangerous
weapon (a knife) (id., former § 12022, subd. (b)(1)) and battery on the mother of his
children, a misdemeanor (id., § 243, subd. (e)(1)—count three). The jury was unable to
reach a verdict on criminal threats (count one) and the trial court declared a mistrial on
that count which was later dismissed.

       The court suspended imposition of sentence and granted probation for a term of
five years subject to certain terms and conditions including 365 days in jail. The court
stayed sentence on count three, the misdemeanor battery offense, pursuant to Penal Code
section 654.

       Defendant appeals.

       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days have elapsed, and
we have received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.

       We do note an error in preparation of the minute order and order of probation.
Although the order correctly reflects that defendant was convicted of a felony on count
two (false imprisonment), the order erroneously reflects that defendant was convicted of
a felony rather than a misdemeanor on count three (the battery offense). We will order
the minute order and order of probation be corrected accordingly.




                                              2
                                     DISPOSITION

      The trial court is directed to prepare a corrected order of probation reflecting a
misdemeanor conviction on count three (the battery offense) and to forward a copy of the
corrected order to the appropriate parties. The judgment (order of probation) is affirmed.




                                                              BUTZ                   , J.



We concur:



             NICHOLSON            , Acting P. J.



             HULL                 , J.




                                             3